Citation Nr: 0740816	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUES

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the veteran on 
June 3, 2004 and June 5, 2004.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1965 to December 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Shreveport, Louisiana.


FINDINGS OF FACT

1.  The veteran received medical treatment at DeQueen 
Regional Medical Center on June 3, 2004 and June 5, 2004 for 
his service-connected diabetes mellitus.

2.  The treatment received on June 3, 2004 and June 5, 2004 
was not the result of  a medical emergency of such nature 
that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in June 2004 have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1002, 17.1003 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the claim was received in November 2004, 
after  the enactment of the VCAA.  

A letter dated in June 2005 explained that in order to 
substantiate the claim, there must evidence showing that an 
emergency existed.  The letter explained how VA would assist 
the veteran and told him what he should do in support of his 
claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication of his claims, the veteran has not been 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, pertinent records have been obtained and 
associated with the record.  A VA physician has reviewed the 
record and rendered an opinion regarding the nature of 
treatment obtained in June 2004.  The veteran has not 
identified additional evidence that might be obtained in 
support of his claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses provided by DeQueen Regional Medical 
Center on June 3, 2004 and June 5, 2004.  Accordingly, the 
Board concludes that prior authorization for the private 
medical treatment provided by DeQueen Regional Medical 
Center, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  The 
veteran does not meet the criteria as explained below.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The record reflects that the veteran was treated on the dates 
in question for high blood sugar.  He was given medication 
and released.  He indicates that he was told that if his 
blood sugar was high he should seek immediate help.  He notes 
that the Shreveport VA Medical Center is 125 miles away from 
his home.

However, a VA physician reviewed the record in December 2004 
and concluded that the private emergency room treatment was 
not an emergency.  In fact, none of the medical evidence of 
record shows that delay in treatment would have placed the 
veteran's health in serious jeopardy, caused serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  Similarly, a prudent lay person would 
not have reasonably expected that delay would have been 
hazardous to health.

The Board has considered the veteran's assertions that he 
sought treatment on June 3, 2004 and June 5, 2004 due to a 
medical emergency.  However, it is well established that lay 
persons without medical training are not competent to comment 
on medical matters such as diagnosis, date of onset, or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also 38 C.F.R. § 3.159(a) (1).  (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

While the Board is very sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the veteran does 
not meet one of the criterion under 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need 
not discuss whether the veteran meets any of the other 
criteria, as the failure to meet one of them precludes 
payment.  Id.  Accordingly, for the reason stated above, 
reimbursement for medical treatment on June 3, 2004 and June 
5, 2004 under the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 is denied.


ORDER

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the veteran on 
June 3, 2004 and June 5, 2004 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


